Case 5:19-cv-05026-LLP Document 38 Filed 05/21/19 Page 1 of 33 PageID #: 374



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH DAKOTA
                                 WESTERN DIVISION



 DAKOTA RURAL ACTION, DALLAS
 GOLDTOOTH, INDIGENOUS
 ENVIRONMENTAL NETWORK, NDN
 COLLECTIVE, SIERRA CLUB, and                                Case No.: 5:19-cv-5026
 NICHOLAS TILSEN,
                                                    PLAINTIFFS’ COMBINED RESPONSE
               Plaintiffs,
                                                    TO DEFENDANTS’ MOTION FOR
                                                    JUDGMENT ON THE PLEADINGS OR,
 vs.                                                IN THE ALTERNATIVE, FOR
                                                    CERTIFICATION TO THE SOUTH
                                                    DAKOTA SUPREME COURT, AND
 KRISTI NOEM, in her official capacity as           REPLY IN SUPPORT OF PLAINTIFFS’
 Governor of the State of South Dakota, JASON       MOTION FOR A PRELIMINARY
 RAVNSBORG, in his official capacity as             INJUNCTION
 Attorney General, and KEVIN THOM, in his
 official capacity as sheriff of Pennington
 County,
               Defendants.



                                       INTRODUCTION

       South Dakota Codified Laws §§ 22-10-6 and 22-10-6.1 (together, “Criminal Laws”)

criminalize speech that encourages—but does not incite—others to take lawless action, and

South Dakota S.B. 189, 2019 Leg. Session (S.D. 2019), to be codified in South Dakota Codified

Laws § 20-9-1, et. seq. (“Riot Boosting Act” or “Act”) (collectively, “Challenged Laws” or

“Laws”), imposes civil liability for the same speech. Plaintiffs challenge these laws and have

sought a preliminary injunction because they violate the First and Fourteenth Amendments in

four ways. First, the Challenged Laws are content-based restrictions on expression that are not

narrowly tailored to achieving any compelling government interest. Second, even assuming that

the Laws prohibit a narrow band of speech that is not constitutionally protected—namely,
    Case 5:19-cv-05026-LLP Document 38 Filed 05/21/19 Page 2 of 33 PageID #: 375



incitement—they are unconstitutionally overbroad because incitement is a tiny fraction of the

speech reached and proscribed by these Laws. Third, the Act violates the First Amendment right

of association by exposing organizations to civil liability for “encouraging” others to acts of

force or violence without requiring that the organizations had authority over, or actually knew

about and ratified, any unlawful act. Finally, the Challenged Laws—which must satisfy an

exacting requirement of clarity because they regulate speech—are impermissibly vague because

they lack a mens rea requirement and punish speech based on the reaction it causes in others.

         Defendants Noem and Ravnsborg (together, “State Defendants”) oppose Plaintiffs’

motion for preliminary injunction. They have filed a motion for judgment on the pleadings or, in

the alternative, certification to the South Dakota Supreme Court (Dkts. ## 27-29), joined in

subsequent filings (see Dkts. ## 30–32) by Defendant Thom1 (collectively “Defendants”).

Although Defendants claim that the Challenged Laws do not infringe on protected speech, they

do not contest that, to satisfy the Constitution, the Criminal Laws must reach only speech that is

(1) intended and (2) likely to cause (3) imminent violence, nor that the Riot Boosting Act, a civil

law, can only reach speech that additionally (4) actually results in violence.

         Instead, Defendants argue only that the Challenged Laws include each of these elements.

This misreads the plain language of the Challenged Laws, not one of which mentions intent,

identifies or limits the moment when the proscribed speech must be uttered, or requires that any




1
  Defendant Thom has yet to file an answer to Plaintiffs’ Complaint. Under Federal Rule of Civil
Procedure 7(a), the pleadings include a complaint and an answer so that “the pleadings are closed
for the purposes of Rule 12(c) once a complaint and answer have been filed.” Doe v. United
States, 419 F.3d 1058, 1061 (9th Cir. 2005). Therefore, Defendant Thom’s Motion for Judgment
on the Pleadings (Dkts. ##30-32) also should be denied for procedural reasons, as he has not yet
filed an answer. See Crow Creek Sioux Tribe v. Donovan, No. Civ. 09-3021-RAL, 2009 WL
4730696, at *2-3 (D.S.D. Dec. 9, 2009) (denying a motion for judgment on the pleadings
because it was filed before an answer).
                                                 2
 Case 5:19-cv-05026-LLP Document 38 Filed 05/21/19 Page 3 of 33 PageID #: 376



act of force or violence be likely to or actually occur as a result of the speech. Indeed, given the

plain language of these statutes, their reach could not be broader, in that they regulate speech that

“directs, advises, encourages, or solicits”—but notably not “incites”—particular actions. Thus,

Defendants are not asking this Court to interpret the Challenged Laws; Defendants are asking the

Court to rewrite them.

       Additionally, even assuming the Court were to read the statutes in the manner Defendants

propose, the Challenged Laws would still improperly interfere with protected speech.

Defendants’ argument can cure neither the overbreadth of Section 4 of the Act, which

unconstitutionally prohibits “solicit[ing] or compensat[ing]” another “to be arrested,” nor the

Act’s unconstitutional infringement of associational rights. Therefore, for the reasons set forth in

this memorandum, Defendants’ motions for judgment on the pleadings or, in the alternative,

certification to the South Dakota Supreme Court should be denied and Plaintiffs’ Motion for

Preliminary Injunction should be granted.

                                           ARGUMENT

       I.      The Challenged Laws Are Content-Based Regulations Subject to Strict
               Scrutiny.

       “Government regulation of speech is content based if a law applies to particular speech

because of the topic discussed or the idea or message expressed.” Reed v. Town of Gilbert, 135

S. Ct. 2218, 2227 (2015). Sometimes, the content-based nature of a law is “obvious, defining

regulated speech by particular subject matter”; other times, it is “more subtle, defining regulated

speech by its function or purpose.” Id. “Both are distinctions drawn based on the message a

speaker conveys, and, therefore, are subject to strict scrutiny.” Id.

       The Challenged Laws are content-based because they regulate speech on the basis of its

message. They “describe[] impermissible [speech] not in terms of time, place, and manner, but in

                                                  3
    Case 5:19-cv-05026-LLP Document 38 Filed 05/21/19 Page 4 of 33 PageID #: 377



terms of subject matter.” Police Dep’t of City of Chicago v. Mosley, 408 U.S. 92, 99 (1972).

Namely, the Laws apply to any and all speech that advocates for the use of force or violence—

speech that the Supreme Court has held is protected by the First Amendment. NAACP v.

Claiborne Hardware Co., 458 U.S. 886, 927 (1982) (recognizing “that mere advocacy of the use

of force or violence does not remove speech from the protection of the First Amendment”);

Ashcroft v. Free Speech Coalition, 535 U.S. 234, 253 (2002) (holding that “[t]he mere tendency

of speech to encourage unlawful acts is not a sufficient reason for banning it.”) (emphasis

added). Indeed, these Laws broadly prohibit a speaker from saying anything that in the minds of

jurors might be viewed as “encouraging” a listener to commit an act of force or violence.

         Defendants’ assertion that the Challenged Laws do not regulate speech on the basis of its

content because they do not specifically target pipeline protests and instead “apply to all riot

boosting” misses the mark. (Dkt. #28 at 28).2 Indeed, Defendants’ own words prove the point: in

recognizing that the statute is directed at “riot boosting,” they concede that the Laws are content-

based restrictions on speech. Therefore, the statute must be subjected to strict scrutiny, a test

these Laws cannot pass because they are not narrowly tailored to any compelling government

interest, including any served by prohibiting “incitement” speech.

         The Supreme Court has made clear that laws restricting a speaker’s ability to advocate for

illegal behavior are content-based. See, e.g., R.A.V. v. City of St. Paul, Minn., 505 U.S. 377, 382–

83 (1992); Simon & Schuster, Inc. v. Members of New York State Crime Victims Bd., 502 U.S.

105, 127 (1991) (Kennedy, J., concurring) (“There are a few legal categories in which content-




2
 Contrary to Defendants’ arguments, Plaintiffs have not claimed that the Challenged Laws are
content-based because the State announced that the Riot Boosting Act was a response to prior
pipeline protests. (Id. at 28-29). Rather, the Challenged Laws are content-based regulations
because they prohibit speech on the basis of its content.
                                                  4
 Case 5:19-cv-05026-LLP Document 38 Filed 05/21/19 Page 5 of 33 PageID #: 378



based regulation has been permitted or at least contemplated. These include . . . incitement[.]”)

(emphasis added). While a small sliver of such speech can be restricted under the First

Amendment—specifically, speech that rises to the level of incitement—that sliver must be “well-

defined and narrowly limited.” United States v. Stevens, 559 U.S. 460, 468–69 (2010) (quoting

Chaplinsky v. New Hampshire, 315 U.S. 568, 571–72 (1942)). As explained in Plaintiffs’

Memorandum in Support of Their Motion for Preliminary Injunction, and as discussed below,

accepting Defendants’ arguments here would stretch the area of incitement past the breaking

point. As such, the Challenged Laws do not fall into the narrow incitement exception to

protected speech and are improper content-based speech regulations.

       II.     The Challenged Laws Are Not Incitement Statutes and so Fail Strict
               Scrutiny.

       Defendants do not dispute that the Challenged Laws should be analyzed under the test the

Supreme Court set forth in Brandenburg v. Ohio, 395 U.S. 444 (1969). (Dkt. # 28 at 22-23).

Moreover, they concede that Brandenburg prevents them from regulating speech that advocates

for lawless behavior “except where such advocacy is directed to inciting or producing imminent

lawless action and is likely to incite or produce such action.” (Id. (citing Brandenburg, 395 U.S.

at 447)) (emphasis in original). Instead, Defendants argue that the Challenged Laws satisfy this

standard by presumptively including the elements of intent, imminence, and likely causation.

This argument lacks merit, however, because on their faces the Laws do not include any one of

these prerequisites, much less all three. To conclude otherwise, this Court would have to rewrite

the Challenged Laws.

               A.      The Challenged Laws Target Mere Advocacy.

        The Supreme Court has held that speech that encourages, advises, directs, or solicits acts

of force or violence, without more, is protected. In Brandenburg itself, which Defendants agree

                                                 5
 Case 5:19-cv-05026-LLP Document 38 Filed 05/21/19 Page 6 of 33 PageID #: 379



should govern this case, the Supreme Court held that a law criminalizing “advocat[ing] or

teach[ing] the duty, necessity, or propriety of violence” regulated protected speech.

Brandenburg, 395 U.S. at 449. The Court determined that the statute—which, much like the

Challenged Laws, prohibited advocating for others to engage in violence—“punish[es] mere

advocacy” and so “falls within the condemnation of the First and Fourteenth Amendments.” Id.

Brandenburg, 395 U.S. at 449; see also Claiborne Hardware Co., 458 U.S. at 927 (recognizing

that “mere advocacy of the use of force or violence” is protected by the First Amendment);

Ashcroft, 535 U.S. at 253 (recognizing that speech that has the “mere tendency . . . to encourage

unlawful acts” is protected by the First Amendment).

        Courts around the country have reached similar conclusions regarding speech that

encourages, advises, directs, or solicits unlawful behavior more broadly. See United States v.

Sineneng-Smith, 910 F.3d 461, 467 (9th Cir. 2018) (invalidating statute that prohibited speech

that “encourages or induces an alien to come to, enter, or reside in the United States”); State v.

Melchert-Dinkel, 844 N.W. 2d 13, 23–24 (Minn. 2014) (invalidating prohibition on speech that

“advises” or “encourages” another to commit suicide); Nat’l Gay Task Force v. Bd. of Educ. of

City of Oklahoma City, 729 F.2d 1270, 1274 (10th Cir. 1984), aff'd sub nom. Bd. of Educ. of City

of Oklahoma City, Okl. v. Nat'l Gay Task Force, 470 U.S. 903 (1985) (invalidating statute that

prohibited “advocating, soliciting, imposing, encouraging or promoting public or private

homosexual activity,” which was illegal at the time).

       Defendants insist that the Laws’ “string of operative verbs” inherently requires “a level of

advocacy above mere suggestion or strategizing[.]” (Dkt. #28 at 24). Defendants argue that the

Laws therefore satisfy the first prong of the Brandenburg test as articulated by the Sixth Circuit:

that “the speech explicitly or implicitly encouraged the use of violence or lawless action.” (Id. at



                                                 6
    Case 5:19-cv-05026-LLP Document 38 Filed 05/21/19 Page 7 of 33 PageID #: 380



23 (quoting Nwanguma v. Trump, 903 F.3d 604, 609 (6th Cir. 2018)). As noted in Nwanguma,

however, there is a difference between speech that “ha[s] a tendency to encourage unlawful use

of force” and that which “specifically advocate[s] for listeners to take unlawful action.” 903 F.

3d at 610. The Challenged Laws fail to distinguish between the two. Their imposition of liability

on speech that “directs, advises, encourages, or solicits” acts of force or violence applies—on

their face—to any speech that a jury finds encouraged some third party to engage in lawless

action. Simply stated, under the Challenged Laws, a person who two years ago in Boston,

Massachusetts said nothing more than “We should oppose additional pipelines with everything

we have” could be sanctioned under the Laws today.3

                B.      The Challenged Laws Do Not Include an Intent Requirement.

         In addition, the Challenged Laws impose liability on a speaker regardless of her intent.

Noticeably absent from the Laws’ plain language—which regulates speech that “directs, advises,

encourages, or solicits other persons participating in [a] riot to acts of force or violence”—is any

requirement that the speaker intend for her speech to cause the prohibited result.

         As Defendants state in their brief, “[t]he starting point when interpreting a statute must

always be the language itself.” (Dkt. # 28 at 10). Yet, based on their plain language, the

Challenged Laws are unconstitutional because they fail to contain a scienter requirement.

Defendants are forced to make two unsupportable arguments in their effort to overcome this

flaw, neither of which is availing.




3
  As discussed further below, if the Court finds that the Laws proscribe incitement even though
they lack the three elements required under Brandenburg, the Laws are nevertheless overbroad
because they reach far beyond that narrow band of unprotected speech.
                                                   7
 Case 5:19-cv-05026-LLP Document 38 Filed 05/21/19 Page 8 of 33 PageID #: 381



                 1.      Supreme Court Precedent Establishes that Speech that Directs,
                         Advises, Encourages, or Solicits Does Not Inherently Include the
                         Element of Intent.

          First, Defendants argue that the definitions of “directs, advises, encourages, or solicits”

include a “level of direction . . . so that a speaker must intend to direct, influence, or control the

conduct of those to whom he or she is speaking.” (Dkt. #28 at 25). Defendants do not offer any

case citations to support this argument—nor could they, because such an argument is foreclosed

by Supreme Court precedent.

          When considering statutes that criminalize speech that “advocates” or “advises,” the

Court has held that those words, which describe the effect of the speech, cannot be read to

necessarily describe its intent. Indeed, in Brandenburg itself, the Supreme Court held that, “by its

own words,” a statute’s criminalization of “advocating the duty, necessity, or propriety of . . .

violence” failed to satisfy the test for a proper incitement statute, including requiring the element

of intent. 395 U.S. at 448–49. Similarly, in Keyishian v. Board of Regents, the Supreme Court

noted that a law making “advocacy of [violent overthrow of the government]” a felony,

including by displaying literature that “advocat[es], advis[es], or teach[es] the doctrine,” failed

constitutional scrutiny in part because it did not make clear that such advocacy is “intended to . .

. incite to action.” Keyishian v. Bd. of Regents of Univ. of State of N.Y., 385 U.S. 589, 599

(1967).

          And, more than 100 year ago, the Supreme Court rejected the idea that words like

“advise” and “encourage” contain an inherent element of intent, even when used to incite another

to force or violence. See Hicks v. United States, 150 U.S. 442 (1893). In Hicks, the Court

examined whether a defendant could be convicted of aiding and abetting a crime for having

“advis[ed] or encourag[ed]” another man to commit a violent act. Id. at 448. The Court held that



                                                    8
 Case 5:19-cv-05026-LLP Document 38 Filed 05/21/19 Page 9 of 33 PageID #: 382



a conviction for aiding and abetting, which, like incitement, requires an element of intent, could

not be sustained in the absence of a finding that the defendant intended for his speech to

encourage another person to engage in violent, unlawful behavior. Id. at 449.

       In reaching this holding, the Court explicitly rejected the trial court’s instruction to the

jury that “[i]f the deliberate and intentional use of words was the effect to encourage one man to

kill another, he who uttered these words is presumed by the law to have intended that effect, and

is responsible therefor.” Id. Here, Defendants ask this Court to do precisely what the Court in

Hicks rejected: read a scienter requirement into words that do not inherently contain one. In

Hicks, the Court admonished that even where there is “no doubt [that a speaker] intended to use

the words he did use,” the question of whether “he thereby intend[ed] that they were to be

understood by [a listener] as an encouragement to act” remains open; “the words may have been

used for a different purpose” and “the effect of [the defendant’s] words may have had the result

of encouraging [the unlawful act], regardless of [the defendant’s] intention.” Id. Thus,

Defendants’ argument that the Challenged Laws inherently require an element of intent simply

because they restrict speech that “directs, advises, encourages, or solicits” fails. It makes no

difference that “advise” and “encourage” are coupled with other, similar words because all of

them suffer from this flaw.

               2.      Speech that Directs, Advises, Encourages, or Solicits Does Not
                       Inherently Include the Element of Intent Under South Dakota Law.

       Defendants also argue that, because the South Dakota Supreme Court construed the

statute proscribing riot as containing a scienter requirement, this Court should read a similar

requirement into the Challenged Laws. (Dkt. #28 at 25). First, Defendants appear to argue that

Brandenburg’s intent requirement is satisfied because the Challenged Laws prohibit speech that

encourages listeners who are “participating in [a] riot” and participation is an intentional act

                                                  9
Case 5:19-cv-05026-LLP Document 38 Filed 05/21/19 Page 10 of 33 PageID #: 383



under the state’s definition of “riot.” (Dkt. # 28 at 10). This conflates the intent that matters

under Brandenburg. The relevant intent is that of the speaker to incite a listener, not of the

listener to participate in a riot or to subsequently engage in force or violence. See Sineneng-

Smith, 910 F.3d at 477 (“the relevant inquiry is the conduct of the [speaker], and not the

[listener].”).

        Defendants’ second, and main, intent argument is that, because the South Dakota

Supreme Court read intent into the riot statute in State v. Bad Heart Bull, 257 N.W.2d 715 (S.D.

1977), and State v. Means, 268 N.W.2d 802 (S.D. 1978), this Court should similarly interpret the

Challenged Laws to include intent—even though no language about any mens rea requirement

appears in the statutes. (Dkt. #28 at 7-10). This Court is not permitted to take such a gargantuan

leap, nor should it.

        Defendants’ argument fails for two reasons. First, the logic that Bad Heart Bull and

Means applied to SDCL § 22-10-1—which criminalizes “[a]ny use of force or violence or any

threat to use force or violence, if accompanied by immediate power of execution, by three or

more persons acting together and without authority of law,” id. (emphasis added)—cannot

extend to the language of the Challenged Laws. Contrary to Defendants’ characterization (see

Dkt. # 28 at 7), the mens rea question before the court in Bad Heart Bull was directed not at

SDCL § 22-10-1, but at a separate law—SDCL § 22-10-3, a since-repealed statute regulating

felonies, including arson, committed at a riot. In the decision, the court considered the intent

required by the riot statute to aid in its analysis of SDCL § 22-10-3. Because SDCL § 22-10-1

requires at least three people to be “acting together,” the court concluded that the crime cannot

be committed without the mutual intent to do so and determined that, under SDCL § 22-10-1,

“[t]he state is only obligated to prove the common or mutual intent of the group.” Id.



                                                  10
Case 5:19-cv-05026-LLP Document 38 Filed 05/21/19 Page 11 of 33 PageID #: 384



       The court did not expand upon this analysis in State v. Means. Again asked to consider

the constitutionality of SDCL § 22-10-1, the Court affirmed its decision in Bad Heart Bull and,

to avoid “encumber[ing] th[e] record with selective repetition from [that case],” instead “briefly”

summarized it. 268 N.W.2d at 808. The language upon which Defendants heavily rely—“where

criminal intent is an essential element of the crime, but is not made so by express statutory

language, it will be implied”—comes from this summary. Id. Placed in context, this sentence

clearly stands only for the reasoning of Bad Heart Bull that when three or more persons “act[ ]

together,” they necessarily share an intent. Thus, Means emphasizes that intent is “essential” to

the riot statute as the legislature had defined it; Means use of “essential” does not suggest that

courts should read intent in to any South Dakota statute that lacks intent on its face and where

such a mens rea element would be “essential” to withstanding constitutional challenge.

       The reasoning of Bad Heart Bull, summarized in Means, cannot apply to the Challenged

Laws. Unlike SDCL § 22-10-1, the Challenged Laws do not require the regulated person—the

speaker of encouraging words—to “act[] together” with anyone; thus, there is no presumptive

agreement, and no presumptive intent. While the Laws contemplate two people—a speaker and a

listener—the two need not share a common purpose in order to violate the Challenged Laws.

Indeed, the speaker and the actor need not even be in the same place at the same time, or be

known to one another. It is enough that a speaker, acting alone, makes a comment that a listener

independently finds encouraging. As discussed at length above, it is possible to encourage or

advise another person to engage in unlawful behavior without having the intent to do so. See

Hicks, 150 U.S. 442.

       Second, fatal to Defendants’ theory, the state Supreme Court refused to apply

Defendants’ proposed logic to any statute except SDCL § 22-10-1 in Bad Heart Bull itself. When



                                                 11
Case 5:19-cv-05026-LLP Document 38 Filed 05/21/19 Page 12 of 33 PageID #: 385



the Court turned back to the mens rea element of SDCL § 22-10-3, the felony-riot statute, which

was actually at issue, it did not hold that intent was inherent in that statute. Instead, the Court

held that “[t]o satisfy constitutional due process it was only necessary for the state to prove that

one or more of the rioters, in the course of the riot intended to, and did” violate the law. Id. at

719–20. This difference in analysis alone shows that the South Dakota Supreme Court has

refused to read intent into the face of every riot-related statute.

        The language in Means does not undermine this conclusion. Indeed, the fact that Bad

Heart Bull stands only for recognizing intent on the face of SDCL § 22-10-1 was emphasized in

State v. Kane when the South Dakota Supreme Court also declined read intent into the face of

regulations of speech, including SDCL § 22-10-6, which Plaintiffs challenge here. Notably, in

State v. Kane, the court held that SDCL §§ 22-10-1, 22-10-4, and 22-10-5 did not raise First

Amendment concerns because those statutes did not contemplate liability for mere advocacy, but

expressly declined to hold the same for SDCL § 22-10-6. State v. Kane, 266 N.W.2d 552, 555-56

(S.D. 1978), overruled on other grounds by State v. Smith, 353 N.W.2d 338 (S.D. 1984). The

court held that SDCL §§ 22-10-1, 22-10-4, and 22-10-5 did not make “persons liable because of

their causal rather than active role,” but noted that “[w]hether [that issue] would come into play

in a case involving a violation of SDCL §§ 22-10-6” was “not before” the court. Id. at 556.

        The distinction between analysis of laws regulating conduct at a riot and laws regulating

speech in some way related to a riot can also be seen in Chief Judge Nichol’s ruling in United

States ex rel. Means v. Solem, 440 F. Supp. 544 (D.S.D. 1977)—the federal case brought by the

defendant in State v. Means to challenge the conditions of his bail while he appealed his criminal

conviction under the riot statutes. Id. at 550. Specifically, defendant Means challenged the

condition that forbade him from making speeches or writing letters on behalf of the American



                                                  12
Case 5:19-cv-05026-LLP Document 38 Filed 05/21/19 Page 13 of 33 PageID #: 386



Indian Movement. Id. Chief Judge Nichol held that this condition violated Means’ First

Amendment rights by regulating “not only conduct in certain situations[,]” like the behavior

regulated by SDCL § 22-10-1, but also “the exercise of ‘pure speech[,]’” like the speech

regulated by the Challenged Laws. Id. Judge Nichol held that a “restriction . . . on ‘mere

advocacy’ . . . would be an unconstitutional infringement of the First Amendment.” Id. at 550.

For the same reason, Defendants’ argument—that the South Dakota Supreme Court’s analysis of

the crime of riot leads to the conclusion that the Challenged Laws are constitutional—fails.

               C.      The Challenged Laws Do Not Require Imminence.

        While the lack of intent is alone fatal to the Challenged Laws, the laws also fail First

Amendment scrutiny because they do not contain language that makes clear that when a speaker

“encourages” violent action, such action must be able to occur “imminently.” See Brandenburg,

395 U.S. at 447. The plain language of the Challenged Laws contemplates two moments of time:

the moment the speaker speaks and the moment the listener feels encouraged. Nothing in the

statutory language requires that those two moments occur at once—or even anywhere close in

time.

        Defendants claim that the Challenged Laws satisfy Brandenburg’s imminence

requirement by imposing liability only on speech made while a riot is occurring. (Dkt. #28 at 10–

11, 25–26). This misreads the Laws’ plain language, which requires only that a speaker must, at

some point, utter speech that, at some point, makes a person “participating in [a] riot” feel

encouraged. The plain text of the Laws does not address whether those points must be the same,

when such words must be spoken, or how imminent the encouraging effect of the words must be.

To illustrate, if someone “participating in a riot” was encouraged by a speech made months

prior—or even by a book published years earlier exposing the environmental hazards of



                                                 13
Case 5:19-cv-05026-LLP Document 38 Filed 05/21/19 Page 14 of 33 PageID #: 387



developing fossil fuels—that speaker is guilty of “riot boosting” according to the plain text of

these Laws.

        The conclusion that the two moments in time need not be the same moment is bolstered

by the fact that, as State Defendants admit in their Answer, “an individual need not be physically

present during a riot to be covered by The Act.” (Dkt. # 16 at ¶ 23). The same is true for SDCL §

22-10-6.1. (Id. at ¶ 38). Because liability extends to speakers who are not present at the riot,

these laws necessarily reach beyond speech that is uttered at or during the riot, meaning the Laws

unconstitutionally proscribe speech without any consideration of whether action is imminent.

        Moreover, accepting Defendants’ argument would mean that any speech uttered before a

riot begins—including speech that intentionally calls for and has the immediate and likely effect

of causing a riot, that is, speech the state can prohibit—would not be prohibited under the

Challenged Laws. In addition to being illogical, such an interpretation would be fatally

underinclusive if, as Defendants claim, the State’s goal is to “protect members of the public and

public property from violent and unlawful conduct.” (Dkt. #28 at 35). Such underinclusiveness

“is alone enough to defeat [a law],” Brown v. Entm’t Merchants Ass’n, 564 U.S. 786, 802 (2011),

because “it raises serious doubts about whether the government is in fact pursuing the interest it

invokes, rather than disfavoring a particular speaker or viewpoint.” Nat’l Inst. of Family & Life

Advocates v. Becerra, 138 S. Ct. 2361, 2376 (2018) (quoting Ent. Merchants, 564 U.S. at 802);

see also SD Voice v. Noem, No. 1:19-CV-010030-CBK at *9-10 (D.S.D. May 9, 2019) (“IM 24’s

ban is underinclusive, which diminishes the credibility of the State’s rationale for restricting

speech in the first place.”).4




4
 Because this opinion is not yet available on Westlaw or Lexis, Plaintiffs have attached a true
and correct copy as Exhibit 1 of this motion.
                                                 14
Case 5:19-cv-05026-LLP Document 38 Filed 05/21/19 Page 15 of 33 PageID #: 388



               D.      The Challenged Laws Do Not Require Likely Causation of
                       Lawlessness.

       The Challenged Laws also fall short of Brandenburg’s requirement that the proscribed

speech be likely to result in imminent lawless action. Once again, the plain language of the Laws

does not require that any resulting lawless action be likely. Despite this shortcoming, Defendants

argue that the same “prerequisite” condition they rely upon for imminence—“that the person at

whom the speech is directed be a participant in an ongoing riot”—also fulfills Brandenburg’s

likelihood requirement because a person who is already participating in a riot is more likely to

use force or violence. (Dkt. #28 at 26-27).

       As discussed above, this misreads the Challenged Laws, which do not require that the

speech be intentionally directed toward a riot participant, or that it be uttered during a riot. As

with the imminence requirement, Defendants’ argument conflates the two moments in time and

the two relevant persons. There is nothing in the statutes that requires that the lawless action be

likely when the person subject to the Laws—the speaker—speaks.

       Even if the Challenged Laws were limited only to speech occurring during an ongoing

riot, as Defendants suggest, Defendants’ argument would essentially deprive any speech uttered

during a riot—which, under South Dakota law, encompasses any situation in which three people

have together threatened to engage in violence, but have not yet done so, see SDCL § 22-10-1—

of protection. This itself is unconstitutional. “Banning or postponing legitimate expressive

activity because other First Amendment activity regarding the same subject has resulted in

violence deprives citizens of their right to demonstrate in a timely and effective fashion.” Collins

v. Jordan, 110 F.3d 1363, 1373 (9th Cir. 1996). Defendants’ reading of the Laws could chill

someone not only from protesting, but even from uttering the words “Help me” during a riot out

of concern that those words would “encourage” someone present to an act of force or violence.

                                                  15
Case 5:19-cv-05026-LLP Document 38 Filed 05/21/19 Page 16 of 33 PageID #: 389



This is improper. “The courts have held that the proper response to potential and actual violence

is for the government to ensure an adequate police presence, see, e.g., Cox v. Louisiana, 379 U.S.

536 (1965), and to arrest those who actually engage in such conduct, rather than to suppress

legitimate First Amendment conduct as a prophylactic measure.” Id.

       In addition, Defendants’ argument that the Challenged Laws include a likelihood

requirement “because the tools to fulfill the directive are immediately available” to anyone

participating in a riot proves too much. (Dkt. #28 at 26). Individuals always have such “tools . . .

immediately available”; all they need is their bodies. Indeed, in Sineneng-Smith, 910 F.3d 461,

the Ninth Circuit struck down a federal statute that criminalized “encourag[ing] or induc[ing] an

alien to come to, enter, or reside in the United States” after holding that the statute does not

“require that any encouragement or inducement make it ‘likely’ that an alien will violate the

immigration law.” There, as here, the listener would have all of the “tools . . . available” to act in

accordance with such encouragement. Therefore, merely having the tools available to act on

encouraging speech cannot be enough to satisfy Brandenburg’s likelihood requirement.

       Alternatively, Defendants claim that the Challenged Laws meet the likelihood

requirement because “the terms ‘directs, advises, encourages, or solicits’ must be construed as

causing another ‘to use force or violence in furtherance of the crime of riot,’” and so the Laws

apply only if violence actually occurs. (Dkt. # 28 at 13 (emphasis in original)).5 Defendants are



5
  Defendants agree that, for civil liability to attach to speech, the speech must actually result in
unlawful activity. Defendants argue that the one civil law at issue, the Act, satisfies this
requirement because “a person is liable if already engaged in a riot—which is defined to include
force or violence and must be found to have occurred in order for civil liability to be imposed—
and was directed by a riot booster to commit [sic] forceful or violent act.” (Dkt. # 28 at 27). This
argument appears to focus on Section (2)(3) of the Act and the state’s ability to impose civil
liability on a rioter who causes damages through force or violence, rather than a speaker who
uttered encouraging words. Plaintiffs do not challenge that provision of the Act, and Defendants
do not offer an argument to cure the defect presented by Sections 2(1) and 2(2) of the Act.
                                                  16
Case 5:19-cv-05026-LLP Document 38 Filed 05/21/19 Page 17 of 33 PageID #: 390



once again pretending that these Laws contain words that are not there. The statute challenged in

Brandenburg prohibited “advocat[ing] or teach[ing] the duty . . . of violence”—language almost

mirrored by the Laws’ regulation of “enourag[ing]” or “advising” others to an act of force or

violence—and the Supreme Court held that that language failed its three-prong test, including

likelihood. 395 U.S. at 448. Similarly, in Sineneng-Smith, the Ninth Circuit held that the law at

issue unconstitutionally criminalized speaking words of encouragement without requiring that

anyone “actually commit the underlying offense,” thereby distinguishing between words that

encourage and those that actually cause violations of the law. 910 F.3d at 482. Here, too, the

Challenged Laws are impermissibly aimed at the speaker who utters encouragement, not the

listener who participates in the riot. Therefore, the Challenged Laws “proscribe advocacy of the

use of force” regardless of whether the listener ultimately engages in such force, and such a

restriction on speech violates the First Amendment. Brandenburg, 395 U.S. at 447.

               E.      Accepting Defendants’ Argument Would Require Improperly
                       Rewriting the Statute.

       “[I]n interpreting a statute a court should always turn to one cardinal canon before all

others . . . courts must presume that a legislature says in a statute what it means and means in a

statute what it says there.” Connecticut Nat’l Bank v. Germain, 503 U.S. 249, 253-54 (1992). A

court does not have the authority to “rewrite a . . . law to conform it to constitutional

requirements.” Reno v. American Civil Liberties Union, 521 U.S. 844, 884–85 (1997) (internal

quotations omitted). To interpret a law differently than its plain text provides “would constitute a

serious invasion of the legislative domain and sharply diminish [the legislature’s] incentive to




Moreover, Defendants’ persistent argument that “each participant in the conduct regulated under
this statute must already be engaged in a riot . . . to be found guilty,” (Dkt. # 28 at 13), suggests
that, rather than punish riotous action, the only thing the Laws punish is speech.
                                                  17
Case 5:19-cv-05026-LLP Document 38 Filed 05/21/19 Page 18 of 33 PageID #: 391



draft narrowly tailored law in the first place.” United States v. Stevens, 559 U.S. 460 (2010)

(internal citations and quotations omitted). A limiting construction is proper only if a statute is

“readily susceptible to such a construction.” Reno, 521 U.S. at 884 (internal marks omitted).

         The Challenged Laws are not readily susceptible to a construction other than the one

required by their plain text. Nowhere in the text of these Laws is there a requirement of intent, or

of imminent action, or of likelihood. Defendants have not offered legislative “text or other source

of congressional intent [that] identifie[s] a clear line that this Court could draw,” and so drawing

“lines between categories of speech covered by [these] overly broad statute[s]” would undermine

the duty of the legislature to craft precise legislation. Id.

         Moreover, to do so in this case would ignore the Supreme Court’s repeated caution that

any category of speech that is not protected by the First Amendment, including incitement, must

be “well-defined” and “narrowly limited.” Chaplinsky v. New Hampshire, 315 U.S. 568, 571–72

(1942); accord Stevens, 559 U.S. at 468–69. Therefore, this Court should reject Defendants’

argument that these are properly crafted incitement laws, and instead find that the Challenged

Laws fail strict scrutiny.

         III.   The Challenged Laws Are Overbroad and Void for Vagueness.

         Because the Challenged Laws proscribe such a wide array of protected speech, they are

also fatally overbroad and vague. Indeed, Defendants recognize that these Laws cannot

withstand scrutiny unless words that do not appear in the text are presumed to exist anyway.

Given that this Court cannot rewrite these Laws but must instead construe them according to

their plain text, the Court must conclude that, as written, these laws are fatally overbroad and

vague.




                                                   18
Case 5:19-cv-05026-LLP Document 38 Filed 05/21/19 Page 19 of 33 PageID #: 392



       Defendants argue that Plaintiffs’ challenge should be disfavored because it is facial, and

contend that Plaintiffs can succeed only if they can “establish ‘that no set of circumstances exists

under which the [laws] would be valid.’” (Dkt. # 28 at 21 (quoting Phelps-Roper v. City of

Manchester, 697 F.3d 678, 685 (8th Cir. 2012)). In their next sentence, however, Defendants

recognize that, while this is the typical rule for facial challenges, “[i]n the First Amendment

context . . . a law may be invalidated as overbroad if ‘a substantial number of its applications are

unconstitutional, judged in relation to the statute’s plainly legitimate sweep.’” United States v.

Stevens, 559 U.S. 460, 473 (2010). “Th[is] doctrine is predicated on the sensitive nature of

protected expression: ‘persons whose expression is constitutionally protected may well refrain

from exercising their rights for fear of criminal sanctions by a statute susceptible of application

to protected expression.’” New York v. Ferber, 458 U.S. 747, 768 (1982) (quoting Vill. of

Schaumburg v. Citizens for a Better Env’t, 444 U.S. 620, 634 (1980)). As discussed at length in

Plaintiffs’ motion for preliminary injunction, and not rebutted by Defendants, that is precisely

the danger presented by these Laws. (See Dkt. # 9 at 19–26). In addition, the problem of

vagueness is “particularly treacherous where, as here, the violation of its terms carries criminal

penalties and fear of incurring these sanctions may deter those who seek to exercise protected

First Amendment rights.” SD Voice, at *10–11 (quoting Buckley, 424 U.S. at 16).

       Every argument Defendants make, including all of their arguments in opposition to

Plaintiffs’ motion for preliminary injunctive relief, ask the Court to interpret these laws as if they

were written differently. (See Dkt. #28 at 29 (arguing the Laws do not interfere with the right of

association because they do not reach protected speech), id. at 29-30 (same for overbreadth), id.

at 30-32 (same for vagueness), at 32-33 (same for no threat of irreparable harm to Plaintiffs), id.

at 33-34 (same for the balance of harm to the Plaintiffs as compared to the State if an injunction



                                                 19
Case 5:19-cv-05026-LLP Document 38 Filed 05/21/19 Page 20 of 33 PageID #: 393



was granted), id. at 34-35 (same for the public interest implicated by the granting of an

injunction)). This Court, however, must read the Laws the way they are written. As written, these

laws are overbroad and vague in violation of the First Amendment.

       IV.     Even Accepting Defendants’ Reading of the Challenged Laws Would Not
               Cure All of the Act’s Defects.

               A.      The Riot Boosting Act’s Prohibition on Soliciting or Compensating
                       Others to Be Arrested Is Overbroad.

       Section 4 of the Riot Boosting Act is overbroad because it impermissibly proscribes

protected speech by imposing penalties on persons who solicit or compensate others “to commit

an unlawful act or to be arrested.” (Dkt. #9 at 24-26). While the government may prohibit

solicitation of unlawful acts, getting arrested is not an unlawful act, and individuals who get

arrested have not necessarily broken the law. See Davis v. United States, 229 F.3d 181, 185 (8th

Cir. 1956). The government cannot prohibit all such solicitation and compensation, much of

which constitutes protected expression and association. See NAACP v. Button, 371 U.S. at 429

(“solicitation is [not] wholly outside the area of freedoms protected by the First Amendment”

(internal marks omitted)); Claiborne, 458 U.S. at 931 n.78 (holding that an organization could

not be held liable for assisting members with legal costs, including posting bond for those

arrested for boycotting). Accordingly, Section 4 is fatally overbroad because it is not limited to

solicitation of or compensation for unlawful activity.

       Defendants ask this Court to ignore this separate constitutional infirmity based on the

unfounded argument that, according to Defendants, the Act regulates only incitement. (Dkt. #28

at 29–30). Defendants have offered no arguments to suggest that Section 4 is a valid exercise of

the state’s powers, and do not contest Plaintiffs’ argument that its prohibition on “soliciting or

compensating another . . . to be arrested” is overbroad. Instead, Defendants seek to deflect the



                                                 20
Case 5:19-cv-05026-LLP Document 38 Filed 05/21/19 Page 21 of 33 PageID #: 394



Court’s scrutiny of Section 4 by claiming that Section 4 must be read in conjunction with

“liability for the damages under the Act for the conduct specified in Section 2.” (Dkt. # 28 at 18).

This reading contradicts Section 4’s plain words, which imposes damages not for undertaking the

acts prohibited in Section 2, but rather for the separate activity of “solicit[ing] or compensat[ing]

any other person . . . to be arrested.” Indeed, this unconstitutionally overbroad application of

Section 4 appears to have been affirmatively intended by the Defendants. (See Dkt. #9 ¶28

(noting that Defendant Noem has cited George Soros as an example of a “national offender” who

funds protests that the act is “hoping to shut down”). Therefore, contrary to Defendants’

assertions, Sections 2 and 4 create liability for wholly separate acts, and nothing in Section 2—

even if it were itself constitutional, which it is not—can save Section 4 from separate

constitutional scrutiny.

       Moreover, even if Defendants were correct that Section 4 can only impose liability on

individuals who have already violated Section 2 and that Section 2 can reach only incitement,

those arguments would not address the fact that Section 4 imposes liability—treble damages—on

the basis of protected speech. This itself would violate the First Amendment. The Supreme Court

has held that “evidence of a defendant’s abstract beliefs . . . when those beliefs have no bearing

on the issue being tried” cannot be used to determine a penalty. Dawson v. Delaware, 503 U.S.

159, 168 (1992); see also Wisconsin v. Mitchell, 508 U.S. 476, 485–86 (1993). Here, Defendants

do not argue that soliciting another person “to be arrested” has any bearing on whether or not a

person engaged in “riot boosting.” Thus, Section 4 of the Act is fatally overbroad because it

imposes liability for acts that the state cannot validly punish.




                                                  21
Case 5:19-cv-05026-LLP Document 38 Filed 05/21/19 Page 22 of 33 PageID #: 395



               B.      The Act Violates the First Amendment Right of Association.

       Additionally, Defendants fail to address the Act’s violation of the right of association.

Because the Act’s definition of a “person” who can be liable includes “any association, . . .

nonprofit, other entity, or any group acting as a unit,” it imposes liability on organizations. And it

does so without requiring, as Supreme Court precedent demands, that the proscribed act be

“undertaken within the scope of [the organization’s] actual or apparent authority,” or that “the

organization ‘had knowledge and specifically ratified’ the unlawful acts.” (See Dkt. # 9 at 26–27

(quoting Claiborne Hardware, 458 U.S. at 931 n.78)). “‘The First Amendment protects political

association as well as political expression’ because ‘effective advocacy of both public and

private points of view, particularly controversial ones, is undeniably enhanced by group

association.’” SD Voice, at *4 (quoting Buckley v. Valeo, 424 U.S. at 15).

       Here, if Plaintiff Sierra Club were to urge its members to oppose construction of the

pipeline, but did not know about or ratify any acts of violence, Sierra Club would nevertheless be

liable for damages if a jury were to determine that those statements encouraged others to engage

in violence. Even if Defendants were correct that the speech proscribed by the Act is only

incitement, the Act would nevertheless fail to satisfy the standard required to impose liability on

an organization.

       Thus, for the reasons stated above, Defendants’ motion for judgment on the pleadings

should be denied, and Plaintiffs’ motion for a preliminary injunction should be granted.

       V.      Defendants’ Motion for Certification Should Be Denied.

       In the alternative, Defendants “move[] this Court to certify the following question to the

South Dakota Supreme Court: ‘Are Senate Bill 189, SDCL §§ 22-10-6 and 22-10-6.1 limited to

proscribing advocacy of the use of force or violence where such advocacy is directed to inciting



                                                 22
Case 5:19-cv-05026-LLP Document 38 Filed 05/21/19 Page 23 of 33 PageID #: 396



or producing imminent lawless action that is likely to incite or produce such action?’” (Dkt. 29,

at 7). Essentially, the State Defendants seek Pullman abstention in an effort to save their wildly

overbroad and vague statutes from federal judicial scrutiny by having the South Dakota Supreme

Court drastically limit them.

       Defendants’ request should be denied for three reasons. Abstention and certification are

appropriate only when (A) the proposed construction of the challenged statute would resolve all

constitutional questions in the pending federal litigation, McAllister-Lewis v. Goodyear, No. CIV

14-4103, 2017 WL 3207730, at *5 (D.S.D. July 27, 2017); SDCL § 15-24A-16; (B) the statute is

“readily susceptible” to a limiting construction, Reno, 521 U.S. at 884; and (C) when there is a

“[n]ovel, unsettled questions of state law,” Arizonans for Official English v. Arizona, 520 U.S.

43, 79 (1997).7 None of these prerequisites exists here and Plaintiffs would be severely

prejudiced by the delay caused by certification.



6
  Defendants articulate the state certification standard laid out in SDCL 15-24A-1 (Dkt. #27 at 4)
(“The [South Dakota] Supreme Court may answer questions of law certified to it by . . . a United
States district court, if there are questions of law of this state involved in any proceeding before
the certifying court which may be determinative of the cause pending in the certifying court and
it appears to the certifying court and to the Supreme Court that there is no controlling precedent
in the decision of the Supreme Court of this state.”) (Emphasis added).
7
  The Defendants cite Railroad Comm’n of Tex. v. Pullman Co., 312 U.S. 496 (1941) (Pullman)
to make the point that certification is more straightforward than Pullman abstention (Dkt. #29 at
5), but then cite district court opinions citing Pullman factors without including all of the factors
articulated by the Eighth Circuit. In the Eighth Circuit, Pullman abstention also “requires
consideration of (1) the effect abstention would have on the rights to be protected by considering
the nature of both the right and necessary remedy; (2) available state remedies; (3) whether the
challenged state law is unclear; (4) whether the challenged state law is fairly susceptible to an
interpretation that would avoid any federal constitutional question; and (5) whether abstention
will avoid unnecessary federal interference in state operations.” Beavers v. Arkansas State Bd. of
Dental Examiners, 151 F.3d 838, 841 (8th Cir. 1998) citing George v. Parratt, 602 F.2d 818,
820-22 (8th Cir.1979). The first factor was described in Parratt as: “what effect will abstention
have on the rights to be protected?” because “federal courts have held abstention is particularly
inappropriate with actions brought to protect fundamental rights, [i.e.], if delay or postponement
by the federal courts will have a chilling effect on the exercise of first amendment rights.” This
                                                   23
Case 5:19-cv-05026-LLP Document 38 Filed 05/21/19 Page 24 of 33 PageID #: 397



       The situation here is virtually identical to the situation at issue in Planned Parenthood,

Sioux Falls Clinic v. Miller, 63 F.3d 1452 (8th Cir. 1997). There, as here, the plaintiffs

challenged a South Dakota law because, among other reasons, it failed to require scienter as a

condition of liability. Chief Judge Battey denied the state’s request to certify, and the Eighth

Circuit affirmed in language directly applicable to the case at bar:

         The State appeals these holdings, asking us to certify the interpretation of these
         provisions to the South Dakota Supreme Court. We find no need to do so.
         Certification to a state court is appropriate when the state court’s construction of
         an uncertain state law could make resolution of federal constitutional questions
         unnecessary. See Clay v. Sun Ins. Office, Ltd., 363 U.S. 207, 211–12, 80 S.Ct.
         1222, 1225-26, 4 L.Ed.2d 1170 (1960). Certification is not necessary, though,
         where the statute is “neither ambiguous nor obviously susceptible of a limiting
         construction.” Houston v. Hill, 482 U.S. 451, 471, 107 S.Ct. 2502, 2514, 96
         L.Ed.2d 398 (1987). See also Hawaii Housing Authority v. Midkiff, 467 U.S.
         229, 237, 104 S.Ct. 2321, 2327-28, 81 L.Ed.2d 186 (1984) (no need to abstain
         when Act unambiguous and no other provision of state law suggests that Act
         “does not mean exactly what it says”); Colorado River Water Const. Dist. v.
         United States, 424 U.S. 800, 815 n. 21, 96 S.Ct. 1236, 1245 n. 21, 47 L.Ed.2d
         483 (1976) (“[T]he opportunity to avoid decision of a constitutional question
         does not alone justify abstention by a federal court.”).

Planned Parenthood, Sioux Falls Clinic v. Miller, 63 F.3d 1452, 1463 (8th Cir. 1995).

       Here, too, as explained above, the Challenged Laws are unambiguous and nothing

suggests they do not mean exactly what they say. They are plainly unconstitutional on their face

and there is no reason for the parties to expend the time and effort to contest the validity of those

laws elsewhere. The Supreme Court has explained that federal courts may “avail themselves of

state certification procedures” when “[n]ovel, unsettled questions of state law” are presented,

Arizonans, 520 U.S. at 79, but no such unsettled question of state law is presented here, as




Pullman abstention factor is not discussed or identified in the Defendants’ brief and it weighs
heavily in favor of denying the Defendants’ motion.
                                                 24
Case 5:19-cv-05026-LLP Document 38 Filed 05/21/19 Page 25 of 33 PageID #: 398



discussed infra.8 Rather, the state courts have provided relevant guidance. Indeed, Defendants

cite ample state case law explaining the Challenged Laws and how the state court will interpret

them. (Dkt. #29 at 2, 7).

       Second, resolution of the certified question would not resolve all of Plaintiffs’ claims;

indeed, Defendants admit that certification may only narrow the issues. (Dkt. #29 at 7).

Moreover, while abstention is within the discretion of this Court, it should not be exercised

where Plaintiffs seek injunctive relief to preserve fundamental rights. Abstention from the

exercise of federal jurisdiction is the exception, not the rule. “Federal courts, it was early and

famously said, have ‘no more right to decline the exercise of jurisdiction which is given, than to

usurp that which is not given.’” Sprint Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 77 (2013)

citing Cohens v. Virginia, 6 Wheat. 264, 404 (1821). “Jurisdiction existing, this Court has

cautioned, a federal court's ‘obligation’ to hear and decide a case is ‘virtually unflagging.’” Id.

citing Colorado River Water Conservation Dist. v. United States, 424 U.S. 800, 817 (1976).

Certification, and the delay associated with it, will do nothing to stop Plaintiffs’ ongoing,



8
  Defendants cite Stanko v. Oglala Sioux Tribe, 916 F.3d 684, 700 (8th Cir. 2019), to argue
abstention is proper in this case (Dkt. #29 at 5), but their reliance is misplaced. Indeed,
Defendants are comparing apples to oranges. Although Stanko addressed an issue of abstention,
resolution of the case turned on a factor not present here: the duty of federal courts to require
tribal court exhaustion. In National Farmers Union Ins. Co. v. Crow Tribe of Indians, 471 U.S.
845 (1985), the Court held that a party being sued in tribal court that wants to challenge the tribal
court’s jurisdiction normally must first litigate those claims in tribal court. In Stanko, the Eighth
Circuit applied that exhaustion requirement to the case at hand. See Stanko, 916 at 700 (affirming
dismissal of federal complaint and directing the plaintiff “to exhaust tribal court remedies in this
case.”) No similar concerns arise in the case at bar. Moreover, as Defendants acknowledge,
Stanko clarifies that Pullman is applicable to “difficult” questions of state law (Dkt. #29 at 5);
here, there is no “difficult” question of state law. Similarly, they use Arizonans, 520 U.S. 43 at
76 and Lehman Brothers v. Schein, 416 U.S. 386, 391 to argue the undisputed proposition that, in
cases where there is no controlling interpretation from the state court, certification saves “time,
energy, and resources.” (Dkt. #29 at 6). However, energy and resources are not saved when a
federal court already has a “controlling interpretation of [a] statute’s meaning” as is the case
here. Arizonans, 520 U.S. at 46.
                                                  25
Case 5:19-cv-05026-LLP Document 38 Filed 05/21/19 Page 26 of 33 PageID #: 399



irreparable harm and will instead deprive the federal court of its jurisdiction and exacerbate the

chilling effect of the Laws.

        Lastly, the Laws are not susceptible to a limiting construction. Based on the plain

language of the Challenged Laws, as described at length above, the state would have to construe

them in a way that disregards the plain meaning of the words and such rewriting would constitute

a “serious invasion of the legislative domain and sharply diminish [the legislature’s] incentive to

draft narrowly tailored law in the first place.” United States v. Stevens, 559 U.S. 460 (2010).

When extensive “plastic surgery,” Shuttlesworth v. Birmingham, 394 U.S. 147, 153 (1969), is

necessary to address even a portion of the constitutional defects in a challenged law and the state

court’s limiting instruction will not resolve all of the constitutional defects, certification is

inappropriate. See also City of Houston v. Hill, 482 U.S. 451, 469 (1987).

                A.      Certification Will Not Resolve Plaintiffs’ Claims.

        Defendants’ motion for certification is inappropriate because Defendants’ proposed

question to the South Dakota Supreme Court would not be determinative of the outcome of this

case. While this Court has discretion to certify, that discretion should only be exercised when a

question of South Dakota law “may be determinative of the cause pending” in the federal court.

See McAllister-Lewis v. Goodyear, No. CIV 14-4103, 2017 WL 3207730, at *5 (D.S.D. July 27,

2017) (“The issue [to be resolved by the question] must be determinative to be certified to the

South Dakota Supreme Court.”).

        Defendants claim that if the South Dakota Supreme Court were to interpret the

Challenged Laws in the manner Defendants hope it would, such an interpretation would “narrow

the issues” in this case. Notably, Defendants do not—and cannot—contend that the state




                                                   26
Case 5:19-cv-05026-LLP Document 38 Filed 05/21/19 Page 27 of 33 PageID #: 400



Supreme Court’s interpretation will resolve the entire case. (Dkt. #29 at 7).9 Specifically, this

Court would still need to determine (1) whether Section 4 is constitutionally overbroad, and (2)

whether the Act unconstitutionally imposes civil liability on organizations, on the grounds set

forth above.

       This alone justifies denial of the State Defendants’ motion. Because the answer to the

question the Defendants seek to certify would not resolve all of Plaintiffs’ claims, the motion for

certification must denied. See McAllister-Lewis v. Goodyear, at *5 (D.S.D. July 27, 2017)

(Piersol) (“The issue [to be resolved by the question] must be determinative to be certified to the

South Dakota Supreme Court.”) (emphasis added).

               B.      There Is No State Law Uncertainty or Novelty.

       The Court’s discretion to certify should only be exercised when there is no controlling

precedent in the South Dakota Supreme Court's decisions, thus the federal court is presented with

a “novel, unsettled question of state law.” Arizonans, 520 U.S. at 79 (“Novel, unsettled questions

of state law, . . . are necessary before federal courts may avail themselves of state certification

procedures”) (Emphasis Added). No such unsettled question of state law exists here. Defendants

take pains to point out that the South Dakota Supreme Court has already reviewed elements of

the Challenged Laws. The Defendants cite Bad Heart Bull and Means, South Dakota Supreme

Court decisions, to argue that the Challenged Laws, read in conjunction with the laws reviewed

in those cases, are constitutional. (Dkt. #29 at 2, 7). Therefore, the Defendants are not arguing




9
  Defendants argue that it “may” “resolve the matter entirely” (Dkt. #29 at 7), but there is no
affirmative statement in their brief that it will resolve the matter entirely, nor is there any reason
to believe it would, given that the certified question, as explained infra, does not seek to resolve
all of Plaintiffs’ constitutional claims.
                                                  27
Case 5:19-cv-05026-LLP Document 38 Filed 05/21/19 Page 28 of 33 PageID #: 401



that there is no controlling precedent. To the contrary, they argue that Bad Heart Bull and Means

are controlling.10

       Moreover, Defendants are not affirmatively arguing that the Laws are ambiguous or

unclear. Rather, they argue that the Challenged Laws are plainly constitutional incitement

statutes on their face—but that, if this Court “has questions” about their interpretation or, in

essence, disagrees, the State Supreme Court can “narrow the issues” or “resolve the matter

entirely” by determining “that the challenged statutes fall within the permissible regulations as

[described] in Brandenburg and Williams.” (Dkt. #29 at 7) (Emphasis Added). The crux of their

argument is that if this Court does not agree with their interpretation of the Challenged Laws as

“constitutional regulation,” then their question should be certified. (Id. at 6 (“If the Court has

questions, however, Certification, would allow this Court to ‘save time, energy, and resources

and hel[p] build a cooperative judicial federalism.’”)). Defendants seek only to substitute the

judgment of the state courts for the judgment of this federal court on a federal claim and such a

substitution is improper. This is not grounds for certification. Rather, it is an attempt to seek a

different court’s review of whether the Challenged Laws are constitutional, not clarification from

the state court regarding the meaning of these laws.

       Defendants point out that “there is no guidance on the [Riot Boosting] Act from South

Dakota’s highest court.” (Id. at 6). However, “the fact that a state court has not ruled on the

precise issue at stake in [a] case does not mean that the proper resolution of the state law issue is

‘uncertain.’” Fireman's Fund Ins. Co. v. City of Lodi, 302 F.3d 928, 940 (9th Cir. 2002)




10
   The State Defendants argue that its “riot statutes have been part of the penal code since 1877;”
the Riot Boosting Act was passed in reliance “on these statutes;” (Dkt. #29 at 2) and that “these
statutes, when read in conjunction with each other, present constitutional regulation.” (Id. at 6).
                                                  28
Case 5:19-cv-05026-LLP Document 38 Filed 05/21/19 Page 29 of 33 PageID #: 402



(citing Wisconsin v. Constantineau, 400 U.S. 433, 439 (1971). Here, the Defendants have

articulated how the state’s highest court will decide this issue making certification improper.11

                 C.     The Challenged Laws Are Not Susceptible to a Constitutional
                        Interpretation.

     The only way to make the Challenged Laws constitutional would be to completely rewrite

them, with large parts stricken. As discussed at length above, supra, § II(E), Defendants seek to

have the Challenged Laws interpreted in such a way that the legislature’s plain, unambiguous

words are nullified. A court does not have the authority to “rewrite a . . . law to conform it to

constitutional requirements.” Reno, 521 U.S. at 884-85 (internal quotations omitted). Neither the

state nor the federal court has the authority to “interpret a law differently than its plain text

provides” because to do so “would constitute a serious invasion of the legislative domain and

sharply diminish [the legislature’s] incentive to draft narrowly tailored law in the first place.”

United States v. Stevens, 559 U.S. 460, 481 (2010) (internal citations and quotations omitted). As

described above, there is no way to interpret the Laws in a way that makes them “well-defined”

and “narrowly limited” in terms of their prohibition on speech. Therefore, the Laws are

unconstitutional, see Brandenburg, 395 U.S. at 449, Chaplinsky, 315 U.S. at 571–72 (1942),

Stevens, 559 U.S. at 468–69, and there is no reason to certify Defendants’ question to the state

supreme court.



11
   The Defendants cite Cty. of Ramsey v. MERSCORP Holdings, Inc., 776 F.3d 947, 951 (8th Cir.
2014) for the proposition that “the Eighth Circuit has held that a federal court should determine
those issues presented to it, ‘[a]bsent a close question of state law or a lack of state guidance[.]’”
Id. The proposition is accurate, but in the same case the Eighth Circuit observed that the question
was “not a close question of state law where state-court guidance is lacking.” Id. To the contrary,
in Ramsey as is the case here, the state “courts interpret[ed] th[e] statute” and their “case law
establishe[d]” the meaning of the statute being reviewed. Id. at 950. Therefore, Ramsey does not
support the Defendants’ argument that this court ought to certify a question to the state Supreme
Court where the South Dakota Supreme Court has already addressed the elements necessary to
interpret the Laws.
                                                  29
Case 5:19-cv-05026-LLP Document 38 Filed 05/21/19 Page 30 of 33 PageID #: 403



               D.      Plaintiffs Will Be Severely Prejudiced by Certification.

       Lastly, Defendants’ motion for certification should be denied because Plaintiffs will be

severely prejudiced by the delay. Federal courts “should not halt proceedings in a case involving

facial First Amendment claims raised under the federal constitution for the purpose of allowing

state courts to weigh in because such a delay would itself chill freedom of speech.” Zwickler v.

Koota, 389 U.S. 241, 252 (1967); City of Houston v. Hill, 482 U.S. 451, 467 (1987)

(citing Dombrowski v. Pfister, 380 U.S. 479, 489-90 (1965)). Plaintiffs seek a preliminary

injunction from this Court to protect their First Amendment right to organize and protest the

Keystone Pipeline. Without an injunction, the Plaintiffs’ injuries will persist. Courts around the

country have recognized that abstention itself is a delay “that might significantly impair

constitutional rights[.]” See, e.g., Nissan Motor Corp. in U.S.A. v. Harding, 739 F.2d 1005, 1011

(5th Cir. 1984); Anderson v. Babb, 632 F.2d 300 (4th Cir. 1980); see also SD Voice v. Noem, No.

1:19-CV-010030-CBK at *14-15 (noting the danger posed by regulations which interfere with

the “rights to engage in political speech and to associate with others to do so[]”). Indeed, while

Defendants’ proposed question would not adequately clarify the scope of the Challenged Laws to

determine this case, even assuming arguendo that the certified question would narrow the issues,

the Supreme Court has acknowledged that “harms such as delay can outweigh the need for

clarification and dictate that abstention be avoided.” Lister v. Lucey, 575 F.2d 1325, 1333 (7th

Cir. 1978) (citing Mayor v. Educational Equality League, 415 U.S. 605, 628 (1974)); Bellotti v.

Baird, 428 U.S. 132, 150 (1976).

       Finally, Defendants argue that language in Harrison v. NAACP, 360 U.S 167 (1959),

supports their motion for certification (and the resulting delay) because the “state court should be

given reasonable opportunity to interpret and limit state enactments,” but Harrison is



                                                 30
Case 5:19-cv-05026-LLP Document 38 Filed 05/21/19 Page 31 of 33 PageID #: 404



distinguishable. First, in Harrison, there was a “possibility of [a] limiting interpretation,

characteristic of constitutional adjudication.” Id. at 177. As discussed above, no such limiting

interpretation is reasonably possible here. Second, the harm to those seeking to invalidate the

laws was minimized by the state’s “assurances,” which the Court understood to mean that the

state would “never [] proceed against appellees under any of these enactments with respect to

activities engaged in during the full pendency of this litigation.” Id. at 179. In this case,

Defendants have provided no such assurances, nor is there any assurance they could offer short

of enjoining enforcement of and striking the Laws which would allow the free exercise of

Plaintiffs’ speech rights and remove their chilling effect. “[T]he First Amendment protects

against the Government; it does not leave us at the mercy of noblesse oblige. We would not

uphold an unconstitutional statute merely because the Government promised to use it

responsibly.” Stevens, 559 U.S. at 480. Therefore, the ongoing and exacerbated harm to

Plaintiffs’ fundamental rights should this case be certified to the state court also justifies denial

of the Defendants’ motion.

                                          CONCLUSION

          For the reasons stated above, Plaintiffs’ Motion for Preliminary Injunction should be

granted and Defendants’ Motion for Judgment on the Pleadings or, In the Alternative, for

Certification to the State Supreme Court should be denied.



                               ORAL ARGUMENT REQUESTED

       Pursuant to D.S.D. Civ. LR 7.1(C), Plaintiffs respectfully request oral argument on this

motion.




                                                  31
Case 5:19-cv-05026-LLP Document 38 Filed 05/21/19 Page 32 of 33 PageID #: 405



     Dated this 21st day of May, 2019

                                             /s/ Brendan V. Johnson_______________

                                             Brendan V. Johnson (SD Bar # 3263)
                                             Erica A. Ramsey (SD Bar # 4901)
                                             Timothy W. Billion (SD Bar # 4641)

                                             ROBINS KAPLAN LLP
                                             140 North Phillips Ave, Suite 307
                                             Sioux Falls, SD 57104
                                             Tel: 605-335-1300
                                             BJohnson@RobinsKaplan.com
                                             ERamsey@RobinsKaplan.com
                                             TBillion@RobinsKaplan.com

                                             Courtney Bowie*
                                             American Civil Liberties Union of South
                                             Dakota
                                             P.O. Box 1170
                                             Sioux Falls, SD 57101
                                             Tel.: 201-284-9500
                                             e-mail: cbowie@aclu.org

                                             Vera Eidelman*
                                             American Civil Liberties Union Foundation
                                             Speech, Privacy, and Technology Project
                                             125 Broad St.
                                             New York, NY 10004
                                             Tel.: 212-549-2500
                                             E-mail: veidelman@aclu.org

                                             Stephen Pevar (SD Bar # 1364)
                                             American Civil Liberties Union Foundation
                                             765 Asylum Avenue
                                             Hartford, CT 06105
                                             Tel.: 860-570-9830
                                             Fax: 860-570-9840
                                             E-mail: spevar@aclu.org
                                             Attorneys for Plaintiffs




                                        32
Case 5:19-cv-05026-LLP Document 38 Filed 05/21/19 Page 33 of 33 PageID #: 406



                            CERTIFICATE OF COMPLIANCE

        I, Brendan V. Johnson, hereby certify that the foregoing memorandum complies with the
limits in D.S.D. Civ. LR 7.1(B)(1). I further certify that, in preparation of this memorandum, I
used Microsoft Word 2016 and this word processing program has been applied specifically to
include all text – including headings, footnotes, and quotations – except the caption, signature
block, and this certification. I further certify that this document contains 10,285 words.


                                                           /s/ Brendan V. Johnson___________




                                               33
